Exhibit 10.3

April 6, 2012

Thomas A. Masilla, Jr.

365 Canal Street

Suite 2900

New Orleans, LA 70130

Dear Tom:

The purpose of this letter is to amend that certain Severance Agreement between
you and Westway Group, Inc. (the “Company”), dated as of June 26, 2010 (the
“Severance Agreement”). For good and valuable consideration, the receipt and
adequacy of which is hereby acknowledged, you and the Company agree that the
Severance Agreement is hereby amended as follows:

1.     Section 1(a) of the Severance Agreement is amended and restated in its
entirety to read as follows:

The term of this Agreement shall commence on the Effective Date and expire at
the end of the month in which the Executive reaches age 70; provided, however,
that if a Change in Control occurs prior to the last day of the month in which
the Executive reaches age 70 and the Executive is still employed by the Company
on the date of such Change in Control, the term of this Agreement shall not end
until the date on which the Executive’s employment terminates.

2     Section 1(c) of the Severance Agreement is amended and restated in its
entirety to read as follows:

Following the expiration of the Term, the Company will have no further
obligations to the Executive under this Agreement (other than with respect to
payments and benefits owing to the Executive as of such expiration).

3.     The first sentence of Section 2 of the Severance Agreement is amended and
restated in its entirety to read as follows:

The Executive is currently employed as Chief Financial Officer of the Company
and shall report to, and take direction from, the Chief Executive Officer, the
Audit Committee (including the Chairman of the Audit Committee) and the Board of
Directors of the Company.

4.     Pursuant to Section 3(a) of the Severance Agreement, effective as of
January 1, 2012, your Base Salary has been increased to $400,000.

5.     Section 4(c) of the Severance Agreement is amended and restated in its
entirety to read as follows:

“Constructive Termination” for purposes of this Agreement shall mean the
Executive’s resignation from employment on or after any of the following events
(to the extent not cured in accordance with Section 7 hereof, if applicable):
(1) a reduction in Base Salary or Benefits; (2) any requirement that the
Executive’s services be rendered primarily at a location or locations other than
the Company’s corporate offices in New Orleans, Louisiana; (3) a material
diminution by the Company of the Executive’s roles and responsibilities as Chief
Financial Officer of the Company; (4) any material breach of this Agreement or
the spirit of this Agreement by the



--------------------------------------------------------------------------------

Company; (5) the creation of a hostile work environment whereby the Executive is
unable to carry out the duties and responsibilities of the Executive’s roles and
responsibilities as Chief Financial Officer of the Company; or (6) the
occurrence of a Change in Control (provided that the Executive may terminate his
employment at any time and for any reason following a Change in Control and such
termination will be deemed a Constructive Termination for all purposes of this
Agreement and in the event that the Executive elects to terminate his employment
following a Change in Control, the Company shall not have any cure rights under
Section 7 hereof).

6.     The second sentence of Section 5 of the Severance Agreement is amended
and restated in its entirety to read as follows:

Upon the Company’s termination of the Executive for Cause or the Executive’s
resignation (other than for death or Disability or due to a Constructive
Termination), Executive shall be entitled to receive only that portion of
Executive’s Base Salary earned, but unpaid, as of the date of termination,
payable no later than 30 days after Executive’s date of termination.

7.     Section 6(b) of the Severance Agreement is amended and restated in its
entirety to read as follows:

a pro-rata portion of the Executive’s Annual Bonus earned in the year of
termination, measured as of the date of termination, paid at the same time as
all other Company annual bonuses are paid for the year in which Executive’s
employment terminates, but in no event later than March 15 of the calendar year
following the year in which Executive’s employment terminates (provided that,
following the occurrence of a Change in Control, the amount payable under this
clause (b) shall not be less than $274,643);

8.     Section 6(d) of the Severance Agreement is amended and restated in its
entirety to read as follows:

a lump sum payment (the “Severance Payment”) equal to 2.33 times the sum of
(x) Executive’s Base Salary in effect at the time of such termination, and
(y) the cash portion of Executive’s Annual Bonus in respect of the calendar year
immediately preceding the calendar year in which such termination occurs
(provided that, following the occurrence of a Change in Control, the amount
determined under this clause (y) shall not be less than the cash portion of the
Executive’s Annual Bonus in respect of the calendar year immediately preceding
the calendar year in which the Change in Control occurred). Payment of the
Severance Payment will be made in cash; and

9.     The last sentence of Section 7 of the Severance Agreement is amended and
restated in its entirety to read as follows:

In the event that the Company fails to remedy the condition giving rise to the
Constructive Termination during the Cure Period (to the extent applicable),
Executive must deliver notice to the Company that the condition has not been
remedied and that he is terminating his employment due to a Constructive
Termination, which for purposes of this Agreement, will constitute a termination
Without Cause and shall entitle him to the benefits provided herein relating to
such a termination.

10.     Section 9 of the Severance Agreement is amended to clarify the parties’
intent that the Base Salary payment will be made in a lump sum within 60 days
after your termination due to death or Disability. In addition, the following
sentence is added to the end of Section 9 of the Severance Agreement to read as
follows:



--------------------------------------------------------------------------------

Notwithstanding the foregoing or anything contained in this Section 9 or
elsewhere in this Agreement to the contrary, in the event that, following the
occurrence of a Change in Control, the Executive dies or is terminated by the
Company due to Disability, then such termination shall be treated as a
termination Without Cause and shall entitle the Executive (or his estate or
beneficiary, as applicable) to receive the Accrued Obligations, the Severance
Payments and the Equity Benefits, rather than the payments and benefits set
forth in the immediately preceding sentence.

11.     Section 10(a) of the Severance Agreement is amended and restated in its
entirety to read as follows:

In the event that any payments or benefits owed to the Executive under this
Agreement or otherwise (when combined with any other payments or benefits owed
to the Executive) would subject the Executive to the excise tax under
Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”), as
determined by the Company (after consultation with KPMG LLP as the Executive’s
representative), then the payments and benefits owed to the Executive shall be
reduced by the minimum amount necessary to eliminate the application of such
excise tax. Any such reduction in payments and benefits shall be applied first
against the pro-rata bonus under Section 6(b) hereof; second against the
remaining scheduled cash payments (reduced in the order of latest scheduled
payments to earliest scheduled payments); third against any equity or equity
derivatives that are included under Section 280G of the Code at full value
rather than accelerated value, with the highest value reduced first; fourth
against any equity or equity derivatives included under Section 280G of the Code
at an accelerated value (and not at full value), with the highest value reduced
first (as such values are determined under Treasury Regulation Section 1.280G-1,
Q&A 24); and fifth against any other non-cash benefits (reduced in the order of
the latest scheduled benefit to the earliest scheduled benefit).

12.     The first sentence of Section 10(h) of the Severance Agreement is
deleted.

13.     A new Section 10(i) is added to the Severance Agreement to read as
follows:

To the extent that the Executive is required to execute a Release in order to
receive the Severance Payment, such Release must be effective within 60 days
after the termination date. In the event that such 60 day period overlaps two
calendar years, to the extent required by Code Section 409A, any portion of the
Severance Payment that would otherwise be paid in such first taxable year shall
be withheld and paid on the first business day of such second taxable year, with
all remaining payments to be made as if no such delay had occurred. No amounts
payable hereunder as a result of the Executive’s termination of employment shall
be paid unless and until such termination constitutes a “separation from
service” as defined in Code Section 409A.

14.     A new Section 23, Section 24, Section 25 and Section 26 are hereby added
to the Severance Agreement to read as follows:

23.     Transition Services. In the event that the Executive notifies the
Company that he intends to resign due to a Constructive Termination under clause
6 of the definition thereof prior to the six month anniversary of such Change in
Control, the Executive agrees that the Executive shall, if requested by the
purchaser of the Company in such Change in Control, reasonably assist such
purchaser by providing transition services through the six month anniversary of
such Change in Control, provided that the Executive shall receive compensation
and benefits for such services that are no less favorable in the aggregate than
those in effect immediately prior to such Change in Control, and Executive shall
provide such transition services at the Company’s corporate offices located in
New Orleans, Louisiana.



--------------------------------------------------------------------------------

24. Rabbi Trust. Upon the occurrence of a Change in Control, the Company shall,
or shall cause the acquiring company or one of its affiliates to, establish an
irrevocable “rabbi trust” (within the meaning of Revenue Procedure 92-64) to the
extent not already established, and at the time of such Change in Control,
deposit with the trustee thereof an amount equal to the sum of the Severance
Payment (calculated as of the date of such Change in Control), plus the
Executive’s target bonus opportunity for the year prior to the year in which the
Change in Control occurs. All assets held in such rabbi trust shall at all times
remain subject to the claims of the Company’s general unsecured creditors and
the Executive’s rights thereunder shall be no greater than the rights of a
general unsecured creditor of the Company. Amounts held by such rabbi trust
shall be invested in an interest bearing “money market” account, with such
interest being the property of the Company. Upon the Executive’s termination of
employment following a Change in Control, the funds held in such rabbi trust
shall be used solely to satisfy the Company’s severance obligations to the
Executive (with any shortfall being paid by the Company and any overfunding
reverting to the Company).

25. Beneficiary. In the event of the Executive’s death, all amounts payable to
the Executive hereunder shall be paid to his spouse, or if none, to his estate.

26. Survival. The provisions of Sections 1, 4 and 10 through and including 26
shall survive any termination of employment and expiration of the Term in
accordance with their terms.

The laws of the State of Louisiana (without giving effect to its conflicts of
law principles) govern all matters arising out of or relating to this letter
agreement, including, without limitation, its validity, interpretation,
construction, performance, and enforcement. You and the Company may bring a
legal action or proceeding against any other party arising out of or relating to
this letter agreement in the United States District Court for the Eastern
District of Louisiana or in any court of the State of Louisiana sitting in New
Orleans, Louisiana.

Except as otherwise amended herein, the Severance Agreement shall remain in full
force and effect in accordance with the terms thereof.

The letter agreement may be executed in two or more counterparts (including by
facsimile transmission or electronic transmission in “portable document
format”), any one of which shall be deemed the original without reference to the
others.

 

WESTWAY GROUP, INC.     THOMAS A. MASILLA, JR.   /s/ Francis P. Jenkins, Jr.    
  /s/ Thomas A. Masilla, Jr.

By:    Francis P. Jenkins, Jr.

Title: Chairman

   